                      Case 3:18-cv-01871-HZ    Document 13      Filed 12/19/18     Page 1 of 3




         Dayna E. Underhill, OSB #926004
         E-mail:dayna.underhill@hklaw.com
         Calon N. Russell, OSB # 94910
         E-mail: calon.russell@hklaw.com
         HOLLAND & KNIGHT LLP
         2300 US Bancorp Tower
         111 SW Fifth Avenue
         Portland, OR 97204
         Telephone: 503.243.2300
         Fax: 503.241.8014

         Attorneys for Theodore L. Vallas




                                       UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON

                                              PORTLAND DIVISION

         ADI ACQUISITION CO., LLC,
                                                               Case No. 3:18-CV-01871-HZ
                          Plaintiff,
                                                               NOTICE OF APPEARANCE
                 v.

         THEODORE L. VALLAS

                          Defendant.


         TO:      THE CLERK OF THE COURT AND ALL PARTIES

                 PLEASE TAKE NOTICE that Defendant Theodore L. Vallas (“Defendant”), without

         waiving any defenses or objections, hereby enters his appearance in the above-entitled action

         through the undersigned attorneys Dayna E. Underhill and Calon N. Russell.

                 Defendant requests that all future pleadings, notices, documents, or other papers, except

         original process, be served upon the undersigned attorneys of record at the address shown below:



Page 1   -     NOTICE OF APPEARANCE: CASE NO. 3:18-CV-01871-HZ                     HOLLAND & KNIGHT LLP
                                                                                     2300 US Bancorp Tower
                                                                                      111 SW Fifth Avenue
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300

         #62390940_v1
                    Case 3:18-cv-01871-HZ   Document 13    Filed 12/19/18    Page 2 of 3




                                    HOLLAND & KNIGHT LLP
                                    2300 US Bancorp Tower
                                    111 SW Fifth Avenue
                                    Portland, OR 97204
                                    Telephone: 503.243.2300
                                    Fax: 503.241.8014
                                    E-mail:dayna.underhill@hklaw.com
                                    E-mail: calon.russell@hklaw.com

                 DATED: December 19, 2018

                                                       Respectfully submitted,

                                                       HOLLAND & KNIGHT LLP



                                                       By: s/ Dayna E. Underhill
                                                           Dayna E. Underhill, OSB #926004
                                                           E-mail: dayna.underhill@hklaw.com
                                                           Calon N. Russell, OSB # 94910
                                                           E-mail: calon.russell@hklaw.com
                                                           2300 US Bancorp Tower
                                                           111 SW Fifth Avenue
                                                           Portland, OR 97204
                                                           Telephone: 503.243.2300
                                                           Fax: 503.241.8014

                                                           Attorneys for Defendant Theodore L. Vallas




Page 2   -    NOTICE OF APPEARANCE: CASE NO. 3:18-CV-01871-HZ               HOLLAND & KNIGHT LLP
                                                                              2300 US Bancorp Tower
                                                                               111 SW Fifth Avenue
                                                                                Portland, OR 97204
                                                                             Telephone: 503.243.2300

         #62390940_v1
                    Case 3:18-cv-01871-HZ       Document 13       Filed 12/19/18    Page 3 of 3




                                            CERTIFICATE OF SERVICE

                 I hereby certify that I caused the foregoing NOTICE OF APPEARANCE to be served on
         the following person[s]:

         Ava L. Schoen
         TONKON TORP LLP
         1600 Pioneer Tower
         888 SW Fifth Avenue
         Portland, OR 97204
         Email: ava.schoen@tonkon.com
         Telephone: 503.802.2143
         Fax: 503.972.3843

         Attorney for Plaintiff



         by the following indicated method or methods:

                by CM/ECF electronically mailed notice from the Court on the date set forth below.

                by mailing full, true and correct copies thereof in sealed, first class postage prepaid
                 envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
                 office addresses of the parties and/or attorneys, and deposited with the United States Postal
                 Service at Portland, Oregon, on the date set forth below.

                by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or
                 their attorneys at their last-known office addresses listed above on the date set forth below.

                by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
                 envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
                 office addresses of the parties and/or their attorneys, on the date set forth below.

                 DATED: December 19, 2018.

                                                           s/ Dayna E. Underhill
                                                           Dayna E. Underhill




Page 1   -    CERTIFICATE OF SERVICE                                                HOLLAND & KNIGHT LLP
                                                                                      2300 US Bancorp Tower
                                                                                       111 SW Fifth Avenue
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300

         #62390940_v1
